Case 2:19-cv-13115-SFC-RSW ECF No. 7 filed 11/21/19    PageID.20   Page 1 of 2




                   UNITED STATES DISTRICT COURT
                   EASTERN DISTRICT OF MICHIGAN
                        SOUTHERN DIVISION

TEMINA WEILAND AND
SANDRA VISGER,

           Plaintiffs,                                Case No.: 19-cv-13115
vs.                                                   Hon.: Sean F. Cox
 K&M MEDICAL & CATASTROPHIC
 MANAGEMENT, LLC., a Michigan limited
 liability company,
                            Defendant,
__________________________________________________________________

 SAVATORE, PRESCOTT & PORTER,
 PLLC.
 BY: JENNIFER B. SALVATORE (P66640)
 Attorneys for Plaintiffs
 105 E. Main Street
 Northville, Michigan 48167
 (248) 679-8711
 salvatore@spplawyers.com
 GASIOREK, MORGAN, GRECO
 McCAULEY & KOTZIAN, P.C.
 BY: SAM MORGAN (P36694)
 Attorneys for Defendant
 30500 Northwestern Highway, Ste. 425
 Farmington Hills, Michigan 48334
 (248) 865-0001 / (248) 865-0002 (Fax)
 smorgan@gmgmklaw.com

 STIPULATED ORDER APPROVING SETTLEMENT AND DISMISSING
  CASE WITH PREJUDICE AND WITHOUT ATTORNEYS’ FEES OR
                        COSTS
Case 2:19-cv-13115-SFC-RSW ECF No. 7 filed 11/21/19          PageID.21    Page 2 of 2




       This matter having come before the Court on the parties’ Joint Motion to

approve the settlement of Plaintiff’s claims, the Parties, through their counsel having

also stipulated to the entry of this Order, and the Court having reviewed the

Confidential Settlement Agreement and being fully advised of the premises;

      IT IS HEREBY ORDERED that the comprehensive Confidential Settlement

Agreement negotiated between the parties, including the settlement of the Plaintiffs’

respective claims against Defendants under the Fair Labor Standards Act in

particular, is approved;

      IT IS FURTHER ORDERED that this matter is now dismissed with prejudice

and without attorneys’ fees or costs to any party. Entry of this order resolves all

pending claims and closes the case.

Dated: November 21, 2019                    s/Sean F. Cox
                                            Sean F. Cox
                                            U. S. District Judge
So Stipulated, agreed and approved as form and content:

 GASIOREK MORGAN GRECO                    SAVATORE, PRESCOTT & PORTER,
 McCAULEY & KOTZIAN, PC                   PLLC.

 By: /s/Sam Morgan            _           By: __/s/Jennifer B. Salvatore__________
 Sam Morgan (P36694)                      Jennifer B. Salvatore (P66640)
 Attorneys for Plaintiff                  Attorneys for Plaintiffs
 30500 Northwestern Hwy, Ste. 425         105 E. Main Street
 Farmington Hills, MI 48334               Northville, Michigan 48167
 (248) 865-0001                           (248) 679-8711
 smorgan@gmgmklaw.com                     salvatore@spplawyers.com
